Citation Nr: 1134026	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a Baker's cyst of the left popliteal fossa.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 1987.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from July 1999 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which originally denied an evaluation in excess of 10 percent for the Veteran's service-connected Baker's cyst of the left popliteal fossa, as well as TDIU, respectively.  

In August 2001, the Board remanded the increased rating claim for further development.  In a May 2002 rating decision, the RO granted an increased evaluation to 20 percent for this disability, effective November 1998.  The issue on appeal remained entitlement to an evaluation in excess of 20 percent for a Baker's cyst of the left popliteal fossa.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In July 2003, the Board remanded this case again for further development.

In January 2005, the Board denied entitlement to a rating in excess of 20 percent for Baker's cyst of the left popliteal fossa.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2007 Order, in pertinent part, the Court vacated the Board's decision with regard to the issue of entitlement to a rating in excess of 20 percent for Baker's cyst of the left popliteal fossa and remanded the matter back to the Board.  In February 2008, the Board remanded this case once again for development in accordance with the July 2007 Order.

In April 2009, the Board once again denied the Veteran's claim.  Following another appeal to the Court, a Joint Motion for Remand (Joint Motion) was filed in April 2010.  A Court Order, issued on April 30, 2010, remanded the Veteran's claim for compliance with the instructions in the Joint Motion.  Subsequently, in October 2010 the Board remanded the Veteran's increased rating claim in accordance with the Joint Motion.

As the issue of TDIU, the Veteran perfected his appeal via VA Form 9 in June 2011, and that issue is now properly before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran has radiological evidence of a popliteal cyst measuring 5 cm; in addition, he demonstrates, at worse, range of motion from zero to 90 degrees, with pain; the Veteran does not have the functional equivalent of flexion limited to 30 degrees or extension limited to 15 degrees, nor does he have recurrent subluxation or lateral instability, or a severe disability of muscle group XI.

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a Baker's cyst of the left popliteal fossa have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5311, 5260, 5261 (2010).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In September 2001, December 2003, and September 2010, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A February 2010 letter informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  With regard to the Veteran's increased rating claim, although the original notification letter was not sent prior to the initial adjudication of the claim, this was not prejudicial to the Veteran since the claimant was subsequently provided adequate notice and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided in February 2004, May 2008, July 2008, and June 2011.

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claims, most recently, in February 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability has resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran's disability is rated pursuant to Diagnostic Codes 5010-5311 (arthritis and injury to muscle group XI, respectively).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

Diagnostic Code 5311 pertains to impairment of muscle group XI.  That Muscle Group encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  A 10 percent evaluation is warranted for a muscle disability that is moderate, a 20 percent evaluation is in order for a muscle disability that is moderately severe, and a 30 percent rating is warranted for muscle disability that is severe.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle disabilities are evaluated under 38 C.F.R. § 4.56.  The following is provided: (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Under Diagnostic Code 5010, arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Although the February 2011 VA examiner indicated that the Veteran's degenerative changes are age-related, the Board may consider this code by analogy which directs the Veteran's knee to be rated based on limitation of motion.

Diagnostic Code 5260 provides for a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

A separate diagnostic code may be provided for recurrent subluxation or lateral instability.  Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

At a June 1999 VA examination, the Veteran reported chronic pain, intermittent swelling, and occasional instability of the left knee with climbing stairs.  He said his symptoms increased with squatting, changes in the weather, and prolonged periods of weight bearing.  The Veteran was able to move his left knee from zero degrees of extension to 125 degrees of flexion with pain at maximum flexion.  The examiner found no swelling or evidence of a Baker's cyst formation.  However, the Veteran reported tenderness to palpation over the medial and lateral joint line as well as over the lateral popliteal region, which he indicated was the location where the cyst was present.  The examiner commented that the Veteran's knee pain could further limit functional ability during flare-ups or with increased use, although it was not feasible to attempt to express this in terms of additional limitation of motion, as these matters could not be determined with any degree of medical certainty.

The Veteran was afforded another VA examination in October 2001.  At that time, the Veteran reported that his left knee symptoms had worsened over time. Range-of-motion testing showed zero degrees of extension to 115 degrees of flexion.  Motion was somewhat slow and guarded with complaints of pain on motion.  The examiner noted that the Veteran experienced pain on motion, although no swelling or deformity was noted. 

A magnetic resonance imaging (MRI) performed in January 2002 revealed a popliteal cyst of the left knee measuring 3.0 x 1.5 cm.  However, the cruciate and collateral ligaments of the knee appeared to be within normal limits, there was no evidence of an acute meniscal tear, and the hyaline cartilage of the patella appeared adequate.

VA outpatient records reflect that the Veteran reported having left knee pain in September and October 2003.  In March 2004, he underwent an orthopedic consultation for both knees. With regard to the left knee, the Veteran reported that he had difficulty with flexion, particularly in the posteromedial aspect.  Physical examination revealed marked joint line tenderness with positive flexion and rotation test for medial joint line pathology.  Range of motion was from zero to 120 degrees.  

The Veteran was afforded a VA joints and muscle examination in April 2008.  At that time, the Veteran complained of recurrent swelling, stiffness, difficulty climbing and ascending stairs, and an inability to kneel or squat.  The Veteran also complained of some locking sensations and instability.  On a scale of zero to 10 with 10 being worse, the Veteran related that he had pain of 7-8 with a burning sensation, which occurred 4-5 times per week, and which lasted a couple of hours.  There were no other reported flare-ups.  Physical examination revealed no pain associated with range of motion against resistance.  Range of motion was zero to 120 degrees, with flexion being full.  With regard to DeLuca, the examiner stated that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  

An MRI, dated August 2009, noted a multilocular cyst in the medical aspect of the popliteal fossa extending 5 cm.  Moderate changes of degenerative joint disease were present in the knee joint, with subcortical cyst formations beneath the articular surfaces of the medial femoral condyle and the medical tibial plateau.  There was also prominent osteophyte formation on the medical aspect of the medial femoral condyle which partially displaced the medial meniscus.    Mucoid degenerative signal change was seen in the posterior horn of the lateral meniscus, with no surface tear.

A March 2010 private treatment report noted that the Veteran experienced left knee pain.  On examination, he had significant medial joint line tenderness, positive McMurray, no lateral joint line tenderness, and negative lateral McMurray.  He had a negative Lachman's test and a negative posterior drawer test.

In the April 2010 Joint Motion referenced above, the parties noted that an April 2008 VA examiner was unable to determine the degree of any additional limitation, during flare-ups, without resorting to mere speculation. According to the Joint Motion, it was unclear as to whether the April 2008 VA examiner felt that the Veteran's self-described flare-ups could limit functional ability. Further, the examiner failed to provide a basis for the opinion that limitation of motion during flare-ups was speculative. As such, remand was necessary for the Board to consider whether it relied upon an examination report that failed to substantially comply with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A private medical report, authored in April 2010, noted that there was no ligamentous laxity and no significant effusion.  The Veteran reported pain, as well as catching and giving way.  He denied any episodes of locking.  

Following the most recent Order, the RO requested an additional VA examination in May 2010 as the Veteran had filed a new increased rating claim while the case was on appeal to the Court.  A subsequent examination resulted in findings similar to prior VA examinations of record, to include the finding that additional limitation, due to flare-ups, could not be determined without resorting to mere speculation.  Again, this opinion did not address the stated deficiencies of the prior VA examination as outlined in the April 2010 Order, and this examination was therefore insufficient on which to base a decision.

A private report from August 2010 noted that the Veteran wore a brace on his left knee and used a cane.  The provider noted that it was very difficult, but not impossible, for the Veteran to walk without the aid of a cane.  The Veteran reported that he was unable to drive and could not work.  The provider was unable to evaluate the Veteran's knee range of motion because the Veteran was unable to remove his pants for testing.

Following an additional Board remand, the Veteran was afforded yet another VA examination in February 2011.  At that time, the examiner reviewed the record, to include prior VA examinations, and noted continued complaints of recurrent knee pain, as well as pain and discomfort below the left knee, posteriorly.  The Veteran wore a knee brace and used a cane, however his activities of daily living were unaffected.  The Veteran complained of stiffness, swelling, weakness, and occasional giving way.  He also complained of a decreased in range of motion.  He reported that he was unable to climb or descend stairs, and that he had difficulty kneeling and squatting.  

On examination, it was noted that there had been no treatment associated with muscle group XI (the Board notes that the opinion often makes reference to muscle group II, instead of muscle group II or XI, which is evidently a transcription error).  There was no evidence of vascular nerve or bony injuries associated with group XI, and there had been no tumors.  There was no evidence of any muscle atrophy.  There were no spasms or swelling, or any other deformity.  There was no evidence of any abnormality of the gastrocnemius of the soleus muscle and there was no loss of function associated with flexion and extension of the left ankle and/or foot.

The Veteran did complain of some palpable tenderness along the medial and lateral aspect of the knee joint.  There was no evidence of any joint effusion.  There was some fullness in the posterior aspect of the joint in the popliteal region with some palpable tenderness.  Active range of motion was demonstrated by flexion from 0 to 90 degrees with full extension.  There was no abnormal motion with valgus and varus stress applied to the medial and lateral collateral ligaments.  Anterior and posterior drawer sign was negative.  McMurray sign was positive on the medial aspect of the joint.  Grind test was negative.  The knee joint was stable.  There was no evidence of any acquired or developmental genu varus, valgus, or recurvatum deformities.  No popping sensation was noted.

Range of motion was limited by pain and decreased effort.  Repetitive testing caused increased pain.  There was some fatigue and weakness, but no lack of endurance or incoordination was noted.  The examiner pointed out that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  Aside from that which was noted, there was no discomfort or difficulty with range of motion testing, nor was there evidence of effusion, edema, erythema, tenderness, palpable deformities, or instability.

An x-ray of the left knee did not demonstrate a significant interval change since the prior examination in 2008.  The Veteran was diagnosed with a Baker's cyst of the left knee with degenerative joint disease.  Despite subjective complaints of muscle group XI impairment, there were no objective findings to substantiate a diagnosis of a muscle group impairment.  The examiner also stated that the Veteran's service-connected Baker's cyst was not associated with degenerative changes in the left knee joint.  Instead, these changes were the result of the natural progression of aging.  See VA examination report, February 2011.

In this case, the evidence fails to demonstrate severe muscle disability.  The April 2008 VA examination was specifically ordered to determine what level of impairment was present for muscle injury to muscle group XI.  At that time, the Veteran did not have any muscle impairment or dysfunction.  Most recently, the February 2011 examiner noted that there been no treatment associated with muscle group XI, and that there was no evidence of vascular nerve or bony injuries associated with group XI, no tumors, no evidence of any muscle atrophy, no spasms or swelling, or any other deformity, no evidence of any abnormality of the gastrocnemius of the soleus muscle, and no loss of function associated with flexion and extension of the left ankle and/or foot.  As the evidence has failed to demonstrate a severe disability manifested by symptoms analogous to through or deep penetrating wounds, ragged, depressed and adherent scars, loss of deep fascia or muscle substance  shown on palpation, soft flabby muscles in wound area, swollen or hardened muscles contraction, or decreased tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side, a rating of 30 percent is not warranted pursuant to Diagnostic Code 5311.

Regarding range of motion, at worst, the Veteran's limitation of flexion is to 90 degrees.  During the most recent VA examination, extension was full.  Prior records do not indicate any limitation of motion on extension.  Considering DeLuca, pain may also be considered.  The Veteran has reported pain on flexion and on extension (VA outpatient records, October 2001 and February 2011 examinations), which was considered during the most recent report of objective testing.  In February 2011, range of motion was limited to 90 degrees (flexion) due to pain and decreased effort.  Repetitive testing caused increased pain, however no additional limitation was noted.  There was some fatigue and weakness, but not a lack of endurance or incoordination.  The examiner pointed out that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  The examiner explained that aside from that which was noted, there was no discomfort or difficulty with range of motion testing. 

Although the Veteran does not meet the rating criteria for a 10 percent rating based on his actual motion of the left knee, painful motion warrants an evaluation of 10 percent.  Thus, both limitation of extension and limitation of flexion could receive a 10 percent rating.  A higher rating is not warranted then, even considering DeLuca directives, because evidence of record fails to demonstrate the functional equivalent of flexion limited to 30 degrees or extension limited to 15 degrees, in accordance with Diagnostic Codes 5260 and 5261.

The Board recognizes, once again, that the VA examiners, to include the February 2011 examiner, were unable to state the exact degree of limitation that would be present during flare-ups.  The Board is also unable to make this medical assessment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the most recent examiner explained that he could only speculate as to additional functional impairment due to DeLuca factors including flare-ups as there was no discomfort or difficulty with range of motion testing nor effusion, edema, erythema, tenderness, palpable deformities, or instability other than that which was noted on clinical examination.  Further, in reviewing the pertinent outpatient records and VA examinations which span more than a decade, there has never been an instance when pain or the other DeLuca criteria prohibited function to the 20 percent level on flexion or extension.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), cited in the April 2010 Joint Motion, the Court held that, when an examiner states that a diagnosis cannot be reached without resorting to mere speculation, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones, 23 Vet. App. at 390 (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Court also found that it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered all procured and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  A VA examination is not inadequate simply because the examiner states that an opinion cannot be provided without resorting to mere speculation.  While VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones.  

In this case, the most recent VA examiner again determined that additional limitation of functional ability due to flare-ups could not be determined without resorting to mere speculation and this time explained the reason for such an opinion.  He stated that there were no relevant clinical findings during the examination that would provide a basis for a non-speculative opinion regarding additional functional impairment.  It is also clear that the examiner reviewed the Veteran's claims folder and therefore had before him (and considered) sufficient facts and data.  Further, there is no competent and probative evidence in the record of treatment or testing during a reported flare-up, to include any private medical reports and the Board notes that the Veteran has had numerous opportunities to provide such evidence if indeed the VA examinations were not conducted during a flare-up.  As such, when all evidence of record was considered, the examiner was unable to determine whether a flare-up would result in additional limitation of motion.  In providing this opinion, the examiner noted that, aside from pain during range of motion which was noted during testing and some fatigue and weakness, there was no additional discomfort or difficulty with range of motion testing and no lack of endurance or incoordination.  As such, the examiner was unable to render an opinion as to the severity of the Veteran's subjective complaints flare-ups, and there is no indication in the record that the examiner failed to consider all procured evidence to reach this conclusion.

The Veteran also reported instability in February 2011, but once again, objective medical testing throughout the appellate period, to include the most recent VA examination, is negative for any instability or subluxation.  As such, an additional rating is not warranted under Diagnostic Code 5257.

Here, a 10 percent rating could be awarded for painful motion of the left knee on flexion and extension, respectively, under Diagnostic Code 5010.  Pursuant to 38 C.F.R. § 4.25, a 20 percent combined rating would be warranted.  Thus, that rating does not exceed the current 20 percent rating.  Additional ratings pursuant to Diagnostic Codes 5260 and 5261 cannot be assigned in this case, as such would amount to pyramiding.  See 38 C.F.R. § 4.14.  Further, the currently-assigned 20 percent rating contemplates moderately severe muscle group impairment under Diagnostic Code 5311.  The Veteran's limited/painful motion of the left knee is certainly encompassed within a "moderately severe" impairment.  In fact, the February 2011 examiner could not find any disability with regard to muscle group XI on objective testing, and therefore a higher rating is not warranted due to a muscle group disability, instability, painful motion, or limitation of motion.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability is productive of so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  This issue is addressed in more detail in the following section.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for a Baker's cyst of the left popliteal fossa.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides. " Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in this case for a Baker's cyst of the left knee only, rated at 20 percent from November 1998.  Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will nonetheless be evaluated to determine whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356 (1991).

In order to grant a TDIU in this case, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran completed four years of college and worked most recently as a counselor for the Boys and Girls Clubs.  Based on the objective evidence of record discussed in the preceding section of this decision, including the VA examinations of record, VA outpatient treatment reports, private medical reports, and lay evidence, the Board finds that the Veteran's service-connected disability does not prevent all forms of gainful employment.  

Turning to the evidence of record documenting the effect of the Veteran's disability upon his ability to pursue gainful employment, the Board notes that the June 1999 VA examination noted only knee pain, and that he was employed at that time with the Boys and Girls Clubs.  In October 2001, the Veteran also reported chronic knee pain, as well as swelling and occasional giving way.  He was able to stand and walk, mostly reporting difficulty with climbing stairs and squatting.  No further opinion as to employment was offered.

In April 2008, the Veteran again reported difficulty climbing and squatting, and he complained of pain, swelling, and stiffness.  He wore a knee brace, however he was working full-time as a counselor at that time.  It was noted that the left knee had given the Veteran some impediment to his usual occupation with difficulty walking, standing, etc.  During his VA examination in 2010, it was noted that the Veteran stopped working in November 2008 due to eye surgery (retinal detachment, totally blind in right eye).  The examiner did not report that the Veteran's left knee disability was a barrier to gainful employment.  

Most recently, in February 2011, it was noted that the Veteran ambulated slowly with a cane and a left knee brace.  The knee joint was stable.  There was no evidence of a muscle group disability, and range of motion was only slightly decreased due to pain and fatigue.  It was noted that the Veteran retired as a counselor in 2008, and at no time did the Veteran or the examiner report that the Veteran was unable to work as a result of his service-connected disability.

An August 2010 work assessment noted that the Veteran was legally blind in the right eye, with some compromise of vision.  It was further noted that the Veteran was diagnosed with diabetic neuropathy, fractured his right foot within the past year, had insulin-controlled diabetes, and a Baker's cyst.  The Veteran used a cane and walked with a limp.  Per the report, he was able to sit for five hours, stand for two hours and walk for one hour (with a cane) in an 8-hour work day.  Without a cane, the Veteran was able to ambulate 5-10 yards.  

While all other medical evidence of record was reviewed, the claims file does not contain evidence, save for the Veteran's own statements, which indicate that a Baker's cyst of the left knee is a barrier to substantial, gainful employment.  Also of record is a report from the Social Security Administration (SSA), which noted that the Veteran's claim for SSA disability had been denied.

Here, the record does not indicate that any claimed occupational difficulties are solely the result of his service-connected disability.  The record does not contain medical evidence to show that the Veteran is incapable of performing work within his field due to a Baker's cyst of the left knee.  As noted, the Veteran retired from his job due to an eye disorder, and not due to his service-connected disability.  As such, no persuasive, competent medical evidence is of record to demonstrate that he is unable to obtain and/or maintain all forms of substantially gainful employment due to his service-connected disability.  Additionally, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disability has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected condition would render him individually unable to follow any substantially gainful occupation.

Therefore, the Board finds that the Veteran's service-connected disability alone does not preclude him from engaging in substantially-gainful employment.  A 20 percent rating contemplates some impairment in the ability to perform substantially gainful employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  See 38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluations assigned to the Veteran's service-connected disability under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.

Therefore, a TDIU rating is not warranted at this time.

IV.  Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and limitation of motion.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  



ORDER

Entitlement to an evaluation in excess of 20 percent for a Baker's cyst of the left popliteal fossa is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


